DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


        Claims 1 -12 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims of the U.S. Patent No. 10,176,366 and the U.S. Patent No. 10,885,318. Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claims of following: U.S. Patent No. 10,176,366, U.S. Patent No. 10,885,318 and independent claims of the present application share the following: a video phone system for providing automated translation services during a real-time video phone communication session between two or more people, comprising: a video communication device associated with a near-end user; a far-end communication device associated with a far-end user; a video relay service configured to connect to the near-end device over a first connection and to the far-end device over a second connection, thereby facilitating a communication session between the near-end user and the far-end user; at least one server in operable communication with the video relay service, the at least one server comprising an Al translation engine, the server configured to: receive an audio stream from one or more of the video communication device and the far-end communication device during the real-time communication session between the near-end user and the far-end user; analyze the audio stream; automatically translate voice content from the audio stream into sign language content during the real-time video phone communication session without assistance from a human sign language interpreter; and, transmit the sign language content to at least the near-end user during the real-time video phone communication session.

      
             Conclusion            
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656